 

Case 3:19-cr-00469-S Document 6 ree eee Page 1 of 2 PagelD 1: 12

ORIGINA!

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

UNITED STATES OF AMERICA

NO.
Vv. 9 . S
MATTHEW ALAN RUSHING g-19 CR - 46 —
WAIVER OF INDICTMENT

 

Matthew Alan Rushing, the defendant, has been informed that a one count felony
information has been filed which accuses the defendant in Count One of committing a
violation of 18 U.S.C. § 1001, that is, False Statement.

The defendant, being advised of the nature of the above charge(s) and the
proposed felony information, understands the following:

1. The defendant has the right to have the defendant’s case presented to a

Federal Grand Jury;

2. The Grand Jury must consist of citizens of the Northern District of Texas,
and the Grand Jury must consist of not more than 23 nor less than 16
citizens, 12 of whom must vote in favor of an indictment before such an
indictment is returned or “true billed”;

3. In order to return a “true bill” of indictment, the Grand Jury must find from

the evidence presented, that there is probable cause to believe that a federal
offense has been committed and that the defendant committed that federal

offense;

Waiver of Indictment - Page I
 

 

Case 3:19-cr-00469-S Document 6 Filed 09/16/19 Page2of2 PagelD13

4, The defendant may waive or give up the defendant’s clear legal right to
have the defendant’s case presented to the Grand Jury; and
5. The defendant has discussed the right to waive or give up having the
defendant’s case presented to the Grand Jury with the defendant’s lawyer,
and the defendant’s lawyer has fully explained the consequences of waiving
this legal right.
After consultation with counsel, the defendant hereby voluntarily, knowingly, and
intelligently waives now and agrees to later waive in open court the defendant’s legal
right to have the defendant’s case presented to a Federal Grand Jury and consents that the

prosecution may proceed by information rather than by indictment.

Signed this the ME. day of September, 2019.

MATTHEW ALAN RUSHING ROBERT L. ROGER ERS
Defendant Attorney for Defe fant )

Waiver of Indictment - Page 2
